Registration Nos. 333-166165 333-150322 333-143799 As filed with the Securities and Exchange Commission on December 21, 2011. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 POST-EFFECTIVE AMENDMENT NO. 1 TO FORM S-8 REGISTRATION STATEMENT FILE NUMBERS 333-166165, 333-150322, and 333-143799 UNDER THE SECURITIES ACT OF 1933 BENIHANA INC. (Exact name of Registrant as Specified in its Charter) Delaware 65-0538630 (State or other Jurisdiction of Incorporation) (IRS Employer Identification No.) 8685 Northwest 53rd Terrace Miami, Florida (Address of principal executive offices) (Zip code) Benihana Inc. 2007 Equity Incentive Plan Benihana Inc. 2003 Directors’ Stock Option Plan Benihana Inc. 2000 Employees Class A Common Stock Option Plan Benihana Inc. Amended and Restated Directors’ Stock Option Plan (Full Title of the Plan) Cristina L. Mendoza Senior Vice President, General Counsel and Secretary Benihana Inc. 8685 Northwest 53rd Terrace Miami, Florida 33166 (Name and Address of Agent for Service) (305)593-6770 (Telephone Number, Including Area Code, of Agent for Service) copies to: Gary J. Simon, Esq. Hughes Hubbard & Reed LLP One Battery Park Plaza New York, NY 10004 (212) 837-6000 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filero Accelerated Filerx Non-Accelerated Filero(Do not check if a smaller reporting company) Smaller Reporting Companyo DEREGISTRATION OF SECURITIES Benihana Inc. (“the Registrant”) filed Registration Statement on Form S-8 File Number 333-166165 on April 19, 2010, pursuant to which the Registrant registered an aggregate of 2,000,000 shares of Class A Common Stock, par value $.10 per share (“Class A Common Stock”) and Registration Statement on Form S-8 File Number 333-150322 on April 18, 2008, pursuant to which the Registrant registered an aggregate of 750,000 shares of Class A Common Stock, in each case for issuance under the Benihana Inc. 2007 Equity Incentive Plan.Of the shares so registered, 2,498,684 shares remain unsold as of the date hereof (including outstanding unvested restricted stock awards which are subject to forfeiture). The Registrant filed Registration Statement on Form S-8 File No. 333-143799 on June 15, 2007, pursuant to which the Registrant registered 1,023,564 shares of Class A Common Stock, of which the following shares remain unsold as of the date hereof: (i)145,000 shares to be issued under the Benihana Inc. 2003 Directors’ Stock Option Plan; (ii)67,500 shares to be issued under the Benihana Inc. 2000 Employees Class A Common Stock Option Plan; (iii)30,000 shares to be issued under the Benihana Inc. Amended and Restated Directors’ Stock Option Plan. The Registrant is filing this Post-Effective Amendment No. 1 to the foregoing Registration Statements in connection with an amendment of its certificate of incorporation pursuant to which each share of Class A Common Stock was reclassified as and changed into one share of Common Stock, par value $0.10 per share, effective November 29, 2011.This Post-Effective Amendment is being filed to deregister the shares of Class A Common Stock which remain unsold, as identified above.The Registrant is concurrently filing a Registration Statement on Form S-8 to register an equal number of shares of Common Stock to be issued under the respective Plans named above. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the Registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-8 and has duly caused this Post-Effective Amendment No. 1 to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Miami, State of Florida, on the21 day of December, 2011. BENIHANA INC. By: /s/ Richard C. Stockinger Richard C. Stockinger Chairman, Chief Executive Officer and President KNOW ALL PERSONS BY THESE PRESENTS, that each person whose signature appears below constitutes and appoints Richard C. Stockinger and Cristina L. Mendoza, or any of them, acting alone, his true and lawful attorney-in-fact and agent, with full power of substitution and resubstitution, for such person and in his name, place and stead, in any and all capacities, in connection with the Registrant’s Registration Statement in the name and on behalf of the Registrant or on behalf of the undersigned as a director or officer of the Registrant, on Form S-8 under the Securities Act of 1933, as amended, including, without limiting the generality of the foregoing, to sign the Registration Statement and any and all amendments (including post-effective amendments) to the Registration Statement, and to file the same, with all exhibits thereto, and other documents in connection therewith, with the Securities and Exchange Commission, granting unto said attorney-in-fact and agent or either of them, acting alone, full power and authority to do and perform each and every act and thing requisite and necessary to be done and perform each and every act and thing requisite and necessary to be done in connection therewith, as fully to all intents and purposes as he might or could do in person, thereby ratifying and confirming all that said attorney-in-fact and agent or his or her substitute or substitutes, may lawfully do or cause to be done by virtue hereof. Pursuant to the requirements of the Securities Act of 1933, this Registration Statement has been signed by the following persons in the capacities and on the dates indicated. Name and Capacity Date /s/Richard C. Stockinger December 21, 2011 Richard C. Stockinger Chairman, Chief Executive Officer and President, and Director /s/J. David Flanery December 21, 2011 J. David Flanery Chief Financial Officer (principal financial and accounting officer) /s/Norman Becker December2011 Norman Becker Director /s/Alan B. Levan December 2011 Alan B. Levan Director /s/Darwin C. Dornbush December 11, 2011 Darwin C. Dornbush Director December 2011 Lewis Jaffe Director /s/Joseph J. West December 12, 2011 Joseph J. West Director /s/John E. Abdo December 2011 John E. Abdo Director /s/J. Ronald Castell December 14, 2011 J. Ronald Castell Director /s/Adam L. Gray December 13, 2011 Adam L. Gray Director /s/Michael W. Kata December 13, 2011 Michael W. Kata Director
